Citation Nr: 0812717	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  05-41 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently rated as 20 percent disabling.

2.  Whether new and material has been received to reopen a 
claim for service connection for post-traumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for PTSD.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1966 to June 1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
In July 2007, the veteran testified at a hearing at the RO 
before the undersigned.  A transcript of the proceeding is of 
record.    Later that month, he submitted additional VA 
treatment records and waived initial consideration of this 
evidence by the RO.  See 38 C.F.R. §§ 20.800, 20.1304(c) 
(2007).

At the July 2007 hearing, there was some confusion as to the 
evaluation of the veteran's various service-connected 
disabilities.  According to the most recent May 2007 rating 
decision, he is currently service connected for diabetes 
mellitus at 20 percent, chronic renal insufficiency at 60 
percent, diabetic neuropathy of the lower extremities at 40 
percent for each extremity, diabetic neuropathy of the right 
upper extremity at 30 percent, diabetic neuropathy of the 
left upper extremity at 20 percent, depression at 30 percent, 
gastroesophageal reflux disease (GERD) at 10 percent, 
bilateral diabetic retinopathy at 10 percent, and impotency 
at 0 percent.  He has a combined schedular rating of 100 
percent effective January 31, 2006.  See 38 C.F.R. § 4.25 
(2007).  In addition, he receives special monthly 
compensation for loss of use of a creative organ.  38 
U.S.C.A. § 1114(k) (West 2002).

In a December 2006 rating decision, the RO increased the 
rating for diabetic neuropathy of the lower extremities to 30 
percent.  The veteran filed a notice of disagreement (NOD) 
with that evaluation.  In May 2007, the RO issued a statement 
of the case (SOC) and rating decision, increasing the 
evaluation to 40 percent for each extremity.  He has not 
filed a substantive appeal (VA Form 9 or equivalent 
statement), and the issue has not been certified as being on 
appeal.  So that claim is not before the Board.  See 38 
C.F.R. § 20.200 (2007) (An appeal consists of a timely filed 
NOD in writing and, after an SOC has been furnished, a timely 
filed substantive appeal (VA Form 9 or equivalent 
statement)).  


FINDINGS OF FACT

1.  The veteran's diabetes mellitus requires insulin, a 
restricted diet, and regulation of his activities without 
episodes of ketoacidosis or hyperglycemic reactions.

2.  In December 2002, the RO denied the veteran's claim for 
service connection for PTSD and a notice of disagreement was 
not submitted.  

3.  The additional evidence received since the December 2002 
decision relates to an unestablished fact necessary to 
substantiate the claim for service connection for PTSD, is 
not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim.

4.  The veteran does not meet the DSM-IV criteria for a 
diagnosis of PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for diabetes 
mellitus are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.119, Diagnostic Code 
(DC) 7913 (2007).  

2.  The RO's December 2002 decision denying the veteran's 
claim for service connection for PTSD is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2007).

3.  New and material evidence has been submitted since the 
December 2002 decision to reopen the claim for service 
connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007).

4.  The criteria for service-connection for PTSD have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the VCAA applies "generally to all five elements 
of a claim for service connection": 
(1) veteran status; (2) existence of a disability; (3) 
service connection of the disability; (4) degree of 
disability; and (5) effective date of the disability).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 487 (2006).

At a minimum, adequate VCAA notice in an increased rating 
claim requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazquez-Flores v. Peake, 22 Vet. App. 37. (2008).  

The Court has also held, with regard to a petition to reopen 
a finally decided claim, the VCAA requires VA to provide the 
veteran with notice of the evidence necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial (i.e., material evidence).  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  In this case, the Board is reopening the 
previously denied claim for service connection for PTSD.  
There is, therefore, no need to provide further VCAA notice 
on this aspect of the claim.  

In April 2004, the veteran filed a petition to reopen his 
previously denied claim for service connection for PTSD.  
Later that month, the RO sent him a VCAA notice letter.  The 
letter provided him with notice of the evidence necessary to 
substantiate his claim, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
letter also specifically requested that he submit any 
evidence in his possession pertaining to his claim.  Thus, 
the content of the letter provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.  The April 2004 letter was also sent prior 
to the December 2004 decision, satisfying the timing 
requirements of the VCAA.  Pelegrini II, 18 Vet. App. at 120; 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In June 2004, the veteran filed a claim for an increased 
rating for diabetes mellitus.  The RO sent a VCAA notice 
letter in August 2006.  The letter notified him that he must 
submit evidence showing that his diabetes mellitus had 
increased in severity.  The letter advised him to submit 
evidence of the impact of his disability on employment.

The veteran did not receive notice to submit evidence of the 
impact of his disability on daily life.  Any notice error 
will be presumed prejudicial unless VA can show that the 
error did not affect the essential fairness of the 
adjudication and persuade the Court that the purpose of the 
notice was not frustrated, for example by demonstrating "(1) 
that any defect was cured by actual knowledge on the part of 
the claimant, (2) that a reasonable person could be expected 
to understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law."  
Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), 
George-Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).

The veteran has offered testimony and argument as to the 
impact of his disability on daily life.  He has thereby 
demonstrated actual knowledge that such evidence could 
substantiate his claim.  

Diabetes is not rated on the basis of specific test results 
or measurements.

The August 2006 letter listed the types of evidence he should 
submit, including examples of the types of medical and lay 
evidence, and notified him of the evidence VA would assist 
him in obtaining, and the evidence it was expected that he 
would provide.  The letter also requested that he submit any 
evidence in his possession that pertained to his claim.  The 
letter explained that a rating would be assigned from 0 to 
100 percent based on a schedule for evaluating disabilities 
under 38 C.F.R., Part 4, and that evidence concerning the 
nature and symptoms of the condition, severity and duration 
of the symptoms, and impact of the condition and symptoms on 
employment would be considered.  The letter provided examples 
of evidence that would be considered, including statements 
from employers and statements discussing how his disability 
symptoms affected him.  The letter also explained how an 
effective date would be assigned.  Thus, the content of the 
letter provided satisfactory VCAA notice in accordance with § 
5103(a) and § 3.159(b)(1) as specified in Pelegrini II, 
Dingess, and Vazquez.  Unfortunately, the notice was provided 
after the initial denial.  This timing deficiency was cured, 
however, by readjudication of the claim in January and May 
2007 supplemental SOCs (SSOCs).  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  

The August 2006 letter also provided additional VCAA notice 
with regard to the veteran's claim for service connection 
PTSD.  The letter provided similar notice as the April 2004 
letter except that it also provided notice as to the 
disability and effective date elements.  The RO also provided 
notice as to the disability rating and effective date 
elements of the veteran's claims in a June 2006 letter.  This 
notice was provided after the RO's December 2004 denial of 
the claim for service connection for PTSD.  The timing 
deficiency was cured, however, by readjudication of the claim 
in the January and May SSOCs.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  

In developing his claim, VA obtained the veteran's service 
treatment records, VA treatment records, and his records from 
the Social Security Administration (SSA).  Private medical 
records were also submitted from Summit Medical Center, 
Marshall Medical Center, Dr. Batchelor, and Dr. Dutton.  In 
addition, VA examinations were provided in May 2003, 
September and October 2006, and March 2007.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no reported 
evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claims.

Increased Rating for Diabetes Mellitus

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21 (2007).  All reasonable doubt is resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

In assessing the degree of disability caused by a service-
connected condition, the disorder and reports of rating 
examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2007); see also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The veteran is receiving a 20 percent rating for diabetes 
mellitus under DC 7913.  38 C.F.R. § 4.119.  A 40 percent 
rating is warranted when the condition requires insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted when the condition requires insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating is 
warranted when the condition requires more than one daily 
injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.

The veteran has many complications associated with diabetes, 
including diabetic neuropathy, diabetic retinopathy, and 
chronic renal insufficiency.  He is receiving separate 
ratings for these secondary service-connected disabilities.  
To warrant a higher rating for diabetes mellitus itself, 
under DC 7913, the 40 percent criteria are conjunctive not 
disjunctive-i.e. there must be insulin dependence and 
restricted diet and regulation of activities.  "Regulation 
of activities" is defined by DC 7913 as the "avoidance of 
strenuous occupational and recreational activities."  
Medical evidence is required to show that occupational and 
recreational activities have been restricted.  Camacho v. 
Nicholson, 21 Vet. App. 360 (2007).  

The VA outpatient treatment records and the reports of the 
May 2003 and September 2006 VA examinations indicate the 
veteran requires insulin and is on a restricted diet.  

The September 2006 VA examiner found that diabetes mellitus 
did not cause restrictions in the veteran's ability to 
perform strenuous activities.  Later in the examination 
report, however, the examiner report that the veteran had 
severe limitations in his ability to perform chores, was 
prevented from engaging in sports, and had severe limitations 
in the ability to exercise.  Resolving reasonable doubt in 
the veteran's favor, the medical evidence is read as showing 
restrictions in occupational and recreational activities.  
The criteria for a 40 percent rating are, therefore, met.  

The criteria for a higher rating have not been met at any 
time beginning one year prior to the date of claim.  The 
evidence does not indicate he has had a hypoglycemic reaction 
requiring hospitalization since March 1989, and there have 
been no reported episodes of ketoacidosis, hyperglycemic 
reaction with need for hospitalization or twice monthly 
visits to a diabetic care provider.

In this case, there is no showing that the veteran's service-
connected diabetes mellitus presents such an exceptional or 
unusual disability picture so as to warrant the assignment of 
a rating on an extraschedular basis.  See 38 C.F.R. § 3.321.  

The evidence indicates the veteran is unable to work and is 
receiving a combined 100 percent schedular rating for his 
combined service-connected disabilities.  Therefore, his 
combined schedular evaluation compensates him for his 
inability to work.  38 C.F.R. § 4.1 (2007).  The 40 percent 
rating is meant to compensate for significant time lost from 
work.  Id.  There is no evidence or allegation of a greater 
impact on the ability to work.  With regard to diabetes 
mellitus, the medical evidence does not show frequent periods 
of hospitalization or other evidence that would render 
impractical the application of the regular schedular 
standards. 

In the absence of evidence of exceptional factors for an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board is not required to remand the claim for consideration 
of an extraschedular rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, a 40 percent rating is granted, but a 
higher rating must be denied because the preponderance of the 
evidence is against such a ratng-meaning there is no 
reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); 38 C.F.R. §§ 4.7, 4.21.


Reopening the Claim for Service Connection for PTSD

Service connection for PTSD was denied by the RO in December 
2002.  The veteran did not file a timely appeal of that 
decision, so it became final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.200, 20.1103 (2007).  This, in turn, means 
there must be new and material evidence since that decision 
to reopen the claim and warrant further consideration of it 
on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

This preliminary determination affects the Board's legal 
jurisdiction to reach the underlying claim to adjudicate it 
de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

Under the amended version of 38 C.F.R. § 3.156(a), applicable 
in this case, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In the December 2002 rating decision, the RO denied service 
connection for PTSD because the evidence did not show the 
veteran had a current diagnosis of PTSD.  The evidence 
received since December 2002 includes VA outpatient treatment 
records showing a diagnosis of PTSD.  For the purpose of 
determining whether evidence is new and material, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

VA adjudicators do not address the credibility and resultant 
probative value of this evidence until adjudicating the claim 
on the merits.  Id.  So this evidence is sufficient to reopen 
the claim.


Entitlement to Service Connection for PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV), credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The Court has held that receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted 
to support a claim that a veteran engaged in combat may 
include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998). 

The veteran's military personnel records include a 
"Certificate of Combat Service" for his service with the 9th 
Infantry Division in armed conflict against insurgent forces 
in the Republic of Vietnam.  His military occupation 
specialty (MOS) was radio operator and he participated in the 
TET counteroffensive phase II and III.  In a June 2004 
statement, he reported having seen an officer killed in a 
helicopter accident, being ambushed while in a convoy, and a 
being in a firefight in January 1968.  He also said his unit 
received rocket and mortar fire in April, May, and June 1968.  
Since the evidence indicates he engaged in combat with the 
enemy, corroboration of his reported stressors is not 
required.

In his May 2002 application for SSA benefits (Form SSA-3368-
BK), the veteran reported that he was taking Nortriptyline 
for depression.  

The report of a July 2002 evaluation by a psychologist (for 
the SSA) indicates the veteran reported that he had never 
received any formal counseling or psychiatric treatment, but 
had been taking psychotropic medication since coming back 
from Vietnam.  He said that he experienced insomnia and 
"attacks" of fitful sleep, but the medication helped him 
remain functional over the years.  

The veteran's condition reportedly worsened after a motor 
vehicle accident (MVA) in August 2001.  His physical 
condition declined and work became increasingly stressful 
when it was announced that his plant was closing.  He said 
his blood pressure increased dramatically resulting in 
palpitations, nervousness, shakiness, shortness of breath, 
and lightheadedness.  He said he felt depressed since the MVA 
on a daily basis.  The diagnoses were depressive disorder not 
otherwise specified (NOS) with symptoms of generalized 
anxiety disorder and PTSD; and panic disorder without 
agoraphobia in full remission.

A July 2003 VA treatment record indicates the veteran 
requested a refill of his medication from the primary care 
clinic.  The staff physician noted diagnoses of depression 
and panic attacks.  

In April 2004, on the same day that the veteran signed his 
petition to reopen his claim for service connection for PTSD, 
the veteran was seen at the VA by a nurse practitioner.  The 
veteran reported having PTSD symptoms and severe depression.  
The nurse practitioner noted the veteran was not receiving 
any benefits for his mental health problems and gave 
diagnoses that included chronic PTSD and major depressive 
disorder.  Thereafter, the veteran's VA outpatient treatment 
records have noted a diagnosis of PTSD.

The report of an October 2006 VA examination for PTSD 
indicates the examiner reviewed the claims file, including 
the VA outpatient treatment records that gave a diagnosis of 
PTSD.  The examiner stated that the veteran did not meet the 
criteria for a diagnosis of PTSD under the DSM-IV because he 
denied having avoidance symptoms.  Although he reported 
having nightmares, a classic symptom of PTSD, the full 
criteria were not met for a diagnosis.  Instead, the 
diagnosis was depression, NOS.  

The report of a March 2007 VA psychiatric examination 
indicates the veteran was being treated for depression, 
anxiety and insomnia.  Part of his depression was because of 
chronic pain.  The diagnoses were major depression, recurrent 
with psychotic features; anxiety disorder NOS; pain disorder 
associated with both psychological factors and general 
medical condition; and panic disorder in remission.  The 
examiner opined that each diagnosis met the DSM-IV diagnostic 
criteria.    

In a May 2007 rating decision, the RO granted service 
connection for depression as secondary to his service-
connected diabetes mellitus.  

Although the evidence indicates the veteran has had PTSD 
symptoms, the most persuasive medical evidence of record 
indicates he does not meet the full criteria for a diagnosis 
of PTSD under the DSM-IV.  Rather, he meets the criteria for 
a diagnosis of depressive disorder.  He is service-connected 
for depression and is assigned a 30 percent rating under the 
General Rating Formula for Mental Disorders.  38 C.F.R. § 
4.130, DC 9434 (2007).  This is the same rating formula used 
to evaluate PTSD.  So regardless of whether the diagnosis is 
depression, PTSD, or depression with PTSD symptoms, the 
evaluation would ultimately be the same because of 
overlapping symptomatology.  As noted though, the more 
probative evidence of record indicates he does not currently 
meet the criteria for a diagnosis of PTSD.

For these reasons, the claim for service connection for PTSD 
must be denied because the preponderance of the evidence is 
against the claim-meaning there is no reasonable doubt to 
resolve in the veteran's favor.  38 U.S.C.A. § 5107(b); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 38 C.F.R. 
§§ 4.7, 4.21.


ORDER

An increased rating of 40 percent for diabetes mellitus is 
granted.

New and material evidence having been received, the claim for 
service connection for PTSD is reopened, to this extent the 
appeal is granted.

The claim for service connection for PTSD is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


